DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-11 objected to because of the following informalities: claims recite “the heat exchanger”; every “the heat exchanger” limitation in the claims must be recited as “the multi-slab microchannel heat exchanger”. Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “the second inlet connector is disposed inside the second outlet connector”, and “the second outlet connector is disposed inside the second inlet connector”, and “the second inlet connector is disposed inside the first inlet header”, and “the second outlet connector is disposed inside the first outlet header”, and “the first outlet conduit and the 15second outlet connector are fluidly connected to a common outlet conduit, the common outlet conduit is fluidly connected to a suction conduit of the compressor”, and “the first inlet conduit and the second inlet connector are fluidly connected to a common inlet conduit, the common inlet 20conduit is fluidly connected to the expansion device” as described in the specification. For example, structural detail of the second inlet connector is disposed inside the second outlet connector, and structural detail of the second outlet connector is disposed inside the second inlet connector”, and structural detail of “the second inlet connector is disposed inside the first inlet header”, and structural detail of “the second outlet connector is disposed inside the first outlet 
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7, 9-11 and including all the depending claims 2, 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 in lines 7, 21 recites “10length of the heat exchanger”. It is not clear “length” referred to which side of the heat exchanger. More clarification is required.
Claim 1 last paragraph recites “the first inlet connector, the first outlet connector, the second inlet connector, and the second outlet connector are disposed at a same end of the heat exchanger”. It is not clear “same end” referred to which side of the heat exchanger.
Claim 3 recites “the first slab and the second slab converge at a point in the direction along the length of the heat exchanger, the second inlet connector and the second outlet connector extend from the point to the 5same end of the heat exchanger in the direction along the length of the heat exchanger”. It is not clear where “a point” is taken to be with respect to the first slab and the second slab, and it is not clear “the length” referred to which side of the heat exchanger. Further, it is not clear the second inlet connector and the second outlet connector extended from which section of the slabs with respect to the heat exchanger, and further, it is not clear where “the same end” of the heat exchanger is taken to be with respect to “the point”. More clarification is required. 
Claim 4 recites “the second inlet connector and the second outlet connector extend concentrically from the point to the 5same end of the heat exchanger in the direction along the length of the heat exchanger”. It is not clear where “the point” is taken to be, and it is not clear the second inlet connector and the second outlet connector extended concentrically from which sections of the slabs, and further, it is not clear where “the same end” of the heat exchanger is taken to be with respect to “the point”, and it is not clear “the length” referred to which side of the heat exchanger. More clarification is required. 
Claim 4 recites “the second inlet connector is disposed inside the second outlet connector”. It is not clear how two connectors of the same slab can be disposed inside one another while one connector is an inlet and another connector is an outlet. There is no drawing given to illustrate the quoted limitations.
Claim 5 recites “the second inlet connector and the second outlet connector extend concentrically from the point to the 5same end of the heat exchanger in the direction along the length of the heat exchanger”. It is not clear where “the point” is taken to be, and it is not clear the second inlet connector and the second outlet connector extended concentrically from which sections of the slabs, and further, it is not clear where “the same end” of the heat exchanger is taken to be with respect to “the point”, and it is not clear “the length” referred to which side of the heat exchanger. More clarification is required. 
Claim 5 recites “the second outlet connector is disposed inside the second inlet connector”. It is not clear how two connectors of the same slab can be disposed inside one another while one connector is an inlet and another connector is an outlet. There is no drawing given to illustrate the quoted limitations.
Claim 6 recites “the second inlet connector and the first inlet header extend concentrically from the point to the 5same end of the heat exchanger in the direction along the length of the heat exchanger”. It is not clear where “the point” is taken to be, and it is not clear the second inlet connector and the first inlet header extended concentrically from which sections of the slabs, and further, it is not clear where “the same end” of the heat exchanger is taken to be with respect to “the point”, and it is not clear “the length” referred to which side of the heat exchanger. More clarification is required. 
Claim 6 recites “the second inlet connector is disposed inside the first inlet header”. The inlet connector of the second slab connects the inlet pipe to the header of the second slab, it is not clear how the inlet connector of the second slab can be inside the inlet header of the first slab. There is no drawing given to illustrate the quoted limitations.
Claim 7 recites “the second inlet connector and the first outlet header extend concentrically from the point to the 5same end of the heat exchanger in the direction along the length of the heat exchanger”. It is not clear where “the point” is taken to be, and it is not clear the second inlet connector and the first outlet header extended concentrically from which sections of the slabs, and further, it is not clear where “the same end” of the heat exchanger is taken to be with respect to “the point”, and it is not clear “the length” referred to which side of the heat exchanger. More clarification is required. 
Claim 7 recites “the second outlet connector is disposed inside the first outlet header”. The outlet connector of the second slab connects the outlet pipe to the header of the second slab, it is not clear how the outlet connector of the second slab can be inside the outlet header of the first slab. There is no drawing given to illustrate the quoted limitations.
Claim 9 recites “along the length of the heat exchanger”. It is not clear “length” referred to which side of the heat exchanger. More clarification is required.
Claim 10 recites “the same end of the heat exchanger”. It is not clear “same end” referred to which side of the heat exchanger.
Claim 11 in lines 10, 24 recites “along a length of the heat exchanger”. It is not clear “length” referred to which side of the heat exchanger. More clarification is required.
Claim 11 second page line 12 recites “the first inlet connector, the first outlet connector, the second inlet connector, and the second outlet connector are disposed at a same end of the heat exchanger”. It is not clear “same end” referred to which side of the heat exchanger.
Claim 11 second page lines 14-16 recites “the first outlet conduit and the 15second outlet connector are fluidly connected to a common outlet conduit, the common outlet conduit is fluidly connected to a suction conduit of the compressor”. It is not clear what the structure of “common outlet conduit is, and the specification does not assign any structure for “common outlet conduit”, therefore, it is not clear how the second outlet connector and a suction conduit of the compressor are connected to a common outlet conduit. More clarification is required.
Claim 11 second page lines 18-20 recites “the first inlet conduit and the second inlet connector are fluidly connected to a common inlet conduit, the common inlet 20conduit is fluidly connected to the expansion device”. It is not clear what the structure of “common inlet conduit is, and the specification does not assign any structure for “common inlet conduit”, therefore, it is not clear how the second inlet connector and expansion valve are connected to a common inlet conduit. More clarification is required.

Allowable Subject Matter
Claims 4-7, 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
However, claims cannot be considered “allowable” at this time due to 35 USC 112(b) rejections set forth in this office action.
Therefore, upon the claims being rewritten or amended to overcome the rejections under 35 USC 112(b) set forth in this office action, further consideration and search of these claims with respect to the prior art will be necessary.
The following is an examiner’s statement of reasons for the indication of allowable subject matter:
	the prior art of record does not disclose or suggest the claimed combination of features including the first outlet connector is fluidly connected to a first outlet conduit, the second outlet connector is fluidly connected to a second outlet conduit, the first outlet conduit and the 15second outlet connector are fluidly connected to a common outlet conduit, the common outlet conduit is fluidly connected to a suction conduit of the compressor, wherein the first inlet connector is fluidly connected to a first inlet conduit, the second inlet connector is fluidly connected to a second inlet conduit, the first inlet conduit and the second inlet connector are fluidly connected to a common inlet conduit, the common inlet 20conduit is fluidly connected to the expansion device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Merkys (2006/0130517 A1).

Claim 1: Merkys discloses a multi-slab microchannel heat exchanger (i.e., FIG.9: microchannel evaporator assembly 170) comprising: 
5a first slab (i.e., assembly 138; annotated by examiner in FIG.9), the first slab comprising: 
a first inlet header (i.e., annotated by examiner in FIG.9); 
a first outlet header (i.e., annotated by examiner in FIG.9); and 
a first plurality of tubes (i.e., annotated by examiner in FIG.9), 
wherein the first plurality of tubes is arranged successively in a direction along a 10length of the heat exchanger (i.e., rows of assemblies 138 arranged successively in a parallel configuration 158 along length of evaporator 170; paragraph [66]), 
each of the first plurality of tubes (i.e., annotated by examiner in FIG.9) includes microchannels (i.e., each two row assembly 138 includes two microchannel evaporator coils; see FIG.9), and  
15the first inlet header (i.e., annotated by examiner in FIG.9) is in fluid communication with the first plurality of tubes (i.e., first tubes include inlet header/coupling and outlet header/coupling), the first outlet header (i.e., annotated by examiner in FIG.9) is in fluid communication with the first plurality of tubes (i.e., annotated by examiner in FIG.9; as the refrigerant passing through inlet header to tubes in evaporator and out of tubes into outlet header); 
a second slab (i.e., annotated by examiner in FIG.9) including a second inlet header (i.e., annotated by examiner in FIG.9) and a second outlet header (i.e., annotated by examiner in FIG.9); 
a first inlet connector (i.e., couplings 182 at each inlet/outlet header of each slab used as connectors; paragraph [66]: coils coupled to inlet headers and outlet headers by couplings 182, & see FIG.9) fluidly connected to the first inlet header (i.e., annotated by examiner in FIG.9);  
20a first outlet connector (i.e., 182 at each inlet/outlet header of each slab) fluidly connected to the first outlet header (i.e., annotated by examiner in FIG.9); 
a second inlet connector (i.e., 182 at each inlet/outlet header of each slab) fluidly connected to the second inlet header (i.e., annotated by examiner in FIG.9); and 
a second outlet connector (i.e., 182 at each inlet/outlet header of each slab) fluidly connected to the second outlet header (i.e., annotated by examiner in FIG.9), 
wherein the first slab (i.e., 138; annotated by examiner in FIG.9) and the second slab (i.e., 138; annotated by examiner in FIG.9) are arranged successively in the direction along the length (i.e., rows of assemblies 138 arranged successively in a parallel configuration 158 along length of evaporator 170; paragraph [66]) of the heat exchanger (i.e., 170), 
25the first inlet connector (i.e., 182 at each inlet/outlet header of each slab), the first outlet connector (i.e., 182 at each inlet/outlet header of each slab), the second inlet connector (i.e., 182 at each inlet/outlet header of each slab), and the second outlet connector (i.e., 182 at each inlet/outlet header of each slab) are disposed at a same end of the heat exchanger (i.e., couplings 182 are at same end which is at bottom side of evaporator 170; see FIG.9).
[AltContent: textbox (Second outlet header)][AltContent: connector][AltContent: connector][AltContent: textbox (Second inlet header)][AltContent: textbox (Second slab )][AltContent: textbox (First slab )][AltContent: connector][AltContent: textbox (Outlet )][AltContent: connector][AltContent: connector][AltContent: textbox (First inlet header)][AltContent: textbox (First outlet header)][AltContent: connector][AltContent: textbox (Second tubes )][AltContent: connector][AltContent: textbox (First tubes )][AltContent: arrow][AltContent: textbox (Coil)][AltContent: connector][AltContent: textbox (Inlet)][AltContent: oval][AltContent: oval]
    PNG
    media_image1.png
    334
    750
    media_image1.png
    Greyscale



Merkys discloses the claimed limitations in claim 1, but fails to disclose the first plurality of tubes includes inlets and outlets, the inlets of the first plurality of tubes are in fluid communication with the outlets of the first plurality of tubes.
	However, Merkys in another embodiment of construction of an evaporator assembly (i.e., 190) teaches a plurality of tubes (i.e., annotated by examine in FIG.10) includes inlets (i.e., annotated by examine in FIG.10) and outlets (i.e., annotated by examine in FIG.10), the inlets (i.e., annotated by examine in FIG.10) of the plurality of tubes (i.e., annotated by examine in FIG.10) are in fluid communication with the outlets (i.e., annotated by examine in FIG.10) of the plurality of tubes (i.e., annotated by examine in FIG.10) for the purpose of increasing/improving heat transfer efficiency by increasing amount of refrigerant flowing into the evaporator.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the apparatus of Merkys to include inlets and outlets, the inlets of the first plurality of tubes are in fluid communication with the outlets of the first plurality of tubes as taught in another embodiment of Merkys in order to increase/improve heat transfer efficiency by increasing amount of refrigerant flowing into the evaporator.
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (Outlets)][AltContent: textbox (Inlets )][AltContent: connector][AltContent: textbox (Tubes )]
    PNG
    media_image2.png
    428
    540
    media_image2.png
    Greyscale

Claim 2: Merkys as modified discloses the apparatus as claimed in claim 1, wherein the first inlet connector (i.e., 182 at each inlet/outlet header of each slab), the first outlet connector (i.e., 182 at each inlet/outlet header of each slab), the second inlet connector (i.e., 182 at each inlet/outlet header of each slab), and  30the second outlet connector (i.e., 182 at each inlet/outlet header of each slab) are disposed at a bottom of the heat exchanger (i.e., 182 are at bottom side of evaporator 170; see FIG.9).  

Claim 3: Merkys as modified discloses the apparatus as claimed in claim 1, 
wherein the first slab (i.e., 138; annotated by examiner in FIG.9) and the second slab (i.e., 138; annotated by examiner in FIG.9) converge at a point in the direction along the length of the heat exchanger (i.e., an imaginary point along length of evaporator 170 is inherent), 
the second inlet connector (i.e., 182 at each inlet/outlet header of each slab) and the second outlet connector (i.e., 182 at each inlet/outlet header of each slab) extend from the point to the 5same end (i.e., same end at bottom side of evaporator 170) of the heat exchanger (i.e., 170) in the direction along the length (i.e., length is inherent) of the heat exchanger (i.e., 170).  

30 Claim 8: Merkys as modified discloses the apparatus as claimed in claim 3, 23Attorney Docket Number: 20424.0627US01wherein the second inlet connector (i.e., 182 at each inlet/outlet header of each slab) and the second outlet connector (i.e., 182 at each inlet/outlet header of each slab) are made of aluminum (i.e., paragraph [30]:the components of the refrigeration system in contact with refrigerant is made from aluminum; to clarify, refrigerant flows through all the connectors, therefore connectors are in contact with refrigerant).  

Claim 9: Merkys as modified discloses the apparatus as claimed in claim 1, further comprising:  
5a third slab (i.e., annotated by examiner in FIG.9); 
a third inlet connector (i.e., 182 at each inlet/outlet header of each slab); and 
a third outlet connector (i.e., 182 at each inlet/outlet header of each slab), 
wherein the first slab (i.e., annotated by examiner in FIG.9), the second slab (i.e., annotated by examiner in FIG.9), and the third slab (i.e., annotated by examiner in FIG.9) are arranged successively in the direction along the length (i.e., rows of assemblies 138 arranged successively in a parallel configuration along length of evaporator 170; paragraph [66]) of the heat exchanger (i.e., 170).  
[AltContent: textbox (Third slab )]
    PNG
    media_image3.png
    392
    748
    media_image3.png
    Greyscale


Claim 10: Merkys as modified discloses the apparatus as claimed in claim 9, the first inlet connector (i.e., 182 at each inlet/outlet header of each slab), the first outlet connector (i.e., 182 at each inlet/outlet header of each slab), the second inlet connector (i.e., 182 at each inlet/outlet header of each slab), the second outlet connector (i.e., 182 at each inlet/outlet header of each slab), the third inlet connector (i.e., 182 at each inlet/outlet header of each slab), and the third outlet connector (i.e., 182 at each inlet/outlet header of each slab) are disposed at the same end of the heat exchanger (i.e., couplings 182 are at same end which is at bottom side of evaporator 170; see FIG.9).  
  Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure which is relevant to heat exchanger:
Taras (2011/0056668 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMRAN TAVAKOLDAVANI whose telephone number is (313)446-6612.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAMRAN TAVAKOLDAVANI/Examiner, Art Unit 3763                                                                                                                                                                                                        




/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763